DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 12 October 2021 is acknowledged. Claims 1-9 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 10-14 are under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the abstract ideas, 
“predicting therapy response” and “determining a total MRE11score using immunohistochemistry wherein the total MRE11 score is based on ratio between presence of MRE11 in nucleus versus cytoplasm of cell”  which are not eligible for patent protection without significantly more recited in the claims.
 A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. 
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.

	The present claims are directed to judicial exceptions?  The claims recite judicial exceptions as limiting elements, the abstract ideas being “predicting therapy response” and “determining a total MRE11score using immunohistochemistry wherein the total MRE11 score is based on ratio between presence of MRE11 in nucleus versus cytoplasm of cell”.  These limitations could be done by merely reviewing the data mentally and mentally comparing and identifying.  In addition, these limitations  pointed out that the basic mathematical equation, like a law of nature, was not patentable.  
The question then becomes are there other limitations in the claim that show a patent-eligible application of the abstract idea, e.g., more than a mere instruction to apply the abstract idea?   If there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claim should be rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.  
The Court in Diehr, Flook and  Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.  In the present claims there are no active method steps that transform the process into a practical application of the determining and predicting steps.
The method step of “administering bladder sparing surgery plus chemoradiation therapy to the patient if the total MRE 11 score is above a cut point for a calculated lower quartile” infers that no bladder sparing surgery plus chemoradiation therapy treatment if the total MRE 11 score is below a cut point for a calculated lower quartile. Thus, there is no practical application of the determining and predicting steps when the total MRE 11 score is below a cut point for a calculated lower quartile. Amending claim 10 to read “administering bladder sparing surgery plus chemoradiation therapy to the patient when the cut point of the total MRE 11 score for the calculated lower quartile is above 1.49” or reciting a treatment step when the total MRE 11 score is below a cut point for a calculated lower quartile would obviate this rejection.


In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al (Cancer Res, 70:7017-7026, 2010, IDS) in view of Zhu et al (Rad Res, 156:95-102, 2001, IDS). 
	Choudhury disclose that overexpression of MRE11 correlated with increased cause-specific survival of patients with muscle invasive bladder cancer following radiotherapy (page 6, 1st paragraph; page 7, 4th paragraph)
	Zhu discloses translocation of MRE11 from the nucleus to cytoplasm in cancer cell lines results in an increase in radiosensitivity (page 97, 1st column, 3rd paragraph to page 99, 1st column, 1st paragraph). 
	Given that Choudhury disclose overexpression of MRE11 was a predictor of response of bladder cancer patients to radiotherapy while Zhu disclose that translocation of MRE11 from the nucleus to cytoplasm increased sensitivity to radiotherapy, it would have been obvious to measure the nuclear-cytoplasmic ratio of MRE11 and administer chemoradiation based on the nuclear-cytoplasmic ratio of MRE11.
As stated in KSR International Co. v. Teleflex., 82 USPQ2d 1385 (US 2007)
 
"When a person of ordinary skill is faced with "a finite number of identified,
predictable solutions" to a problem and pursues "the known options within his or her technical grasp," the resulting discovery "is likely the product not of innovation but of ordinary skill and common sense." KSR, 127 S. Ct. at 1742. So too, "[glranting patent protection to advances that would occur in the ordinary course without real innovation retards progress." 

Given the disclosure that overexpression of MRE11 correlated with increased survival of patients with muscle invasive bladder cancer following radiotherapy combined with the disclosure that translocation of MRE11 from the nucleus to cytoplasm in cancer cells results in an increase in radiosensitivity, it would have been prima facie obvious to measure the levels of cytoplasmic and nuclear MRE11 in bladder cancer cells from patients and administer chemoradiation therapy based on the nuclear-cytoplasmic ratio of MRE11.  
One of ordinary skill in the art would have had a reasonable expectation of success given the role of MRE11 in predicting radiosensitivity in cancer cells.

	
Claims 10 and 12 -14 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al (Cancer Res, 70:7017-7026, 2010, IDS) in view of Zhu et al (Rad Res, 156:95-102, 2001, IDS) in further view of Petrini et al (US 2015/0313922, published 5 November 2015, IDS). 
	Neither Choudhury nor Zhu specifically disclose that the sample is measured by cytopathology, urine cytology, or circulating tumor cell test
	Petrini disclose the detection of MRE11 protein in a cell or a tissue section by the
specific binding of an MRE 11 antibody to MRE11 in a cancer cell or tissue (paragraph 222). 
	One of ordinary skill in the art would be motivated to apply Petrini’s immunohistochemistry methods to Choudhury and Zhu’s method of treating bladder cancer patients with chemoradiation therapy based on the nuclear-cytoplasmic ratio of MRE11 because Petrini, Choudhury and Zhu all disclose measuring MRE11 expression levels in cancer cells. It would have been prima facie obvious to combine Choudhury and Zhu’s method of treating bladder cancer patients with chemoradiation therapy based on based on the nuclear-cytoplasmic ratio of MRE11 with Petrini’s immunohistochemistry methods to have a method of treating bladder cancer patients with chemoradiation therapy based on the nuclear-cytoplasmic ratio of MRE11 comprising measuring MRE11 expression levels using cytopathology.

 
Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MARK HALVORSON/Primary Examiner, Art Unit 1642